Graham, J.
(concurring). I agree that Commonwealth v. Rodriguez, 52 Mass. App. Ct. 572 (2001), requires that, before a defendant pleads guilty and is placed on straight probation, a judge must inform the defendant, on the record and in open court, of the minimum mandatory and maximum sentences he faces upon a violation of the terms of probation. Here, the judge did advise the defendant of the minimum mandatory and maximum sentence for the offenses charged, and did so in great detail. The narrow issue is whether, in the circumstances of this case, the judge’s colloquy was inadequate because the judge did not explicitly inform the defendant that he would be subject to those minimum mandatory sentences if he violated the terms of probation. On my *70reading, I conclude that the extensive and detailed colloquy did convey to the defendant that, if he violated the terms of probation, he faced the minimum mandatory and maximum sentences for the charged offenses.